
	
		II
		112th CONGRESS
		2d Session
		S. 3603
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs clinic in
		  Sunrise, Florida, as the William Bill Kling Department of
		  Veterans Affairs Clinic. 
	
	
		1.Designation of William
			 Bill Kling Department of Veterans Affairs Clinic
			(a)DesignationThe Department of Veterans Affairs clinic
			 located at 9800 West Commercial Boulevard in Sunrise, Florida, shall after the
			 date of the enactment of this Act be known and designated as the William
			 Bill Kling Department of Veterans Affairs Clinic.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the clinic referred to
			 in subsection (a) shall be deemed to be a reference to the William
			 Bill Kling Department of Veterans Affairs Clinic.
			
